Anna Y. Park, CA SBN 164242
Sue J. Noh, CA SBN 192134
Rumduol Vuong, CA SBN 264392
U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION
255 East Temple Street, Fourth Floor
Los Angeles, CA 90012
Telephone: (213) 894-1083
Facsimile: (213) 894-1301
E-Mail: lado.legal@eeoc.gov

Eric Yau, HI SBN 10087
U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION
300 Ala Moana Boulevard, Room 4-257
Honolulu, HI 96850
Telephone: (808) 541-3133
Facsimile: (808) 541-3390
E-mail: eric.yau@eeoc.gov

Attorneys for Plaintiff
U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION

                   UNITED STATES DISTRICT COURT
                           DISTRICT OF HAWAII

U.S. EQUAL EMPLOYMENT          )           Case No.: CV-18-00357-DKW-KJM
                               )
OPPORTUNITY COMMISSION,        )
                               )           ORDER GRANTING
             Plaintiff,        )           PLAINTIFF EEOC’S MOTION TO
                               )
      v.                       )           LIFT STAY
                               )
                               )
OCEANIC TIME WARNER CABLE )
LLC DBA SPECTRUM; CHARTER )                Hon. Derrick K. Watson
                               )
COMMUNICATIONS, INC., and Does )           United States District Judge
1-5 Inclusive,                 )
                               )
                               )
             Defendant(s).     )

                                       1
                                    ORDER

      Upon Motion and good cause appearing,

      IT IS HEREBY ORDERED that due to the restoration of funding to the

EEOC on January 25, 2019, the stay imposed in this litigation is LIFTED. The

parties need to submit their request to reschedule the Rule 16 Scheduling

Conference and other impacted court deadlines to the Magistrate Judge by

February 15, 2019.



      DATED: January 31, 2019 at Honolulu, Hawai'i.




                                      /s/ Derrick K. Watson
                                      Derrick K. Watson
                                      United States District Judge




U.S. Equal Employment Opportunity Commission v. Oceanic Time Warner Cable,
et al.; Civil No. 18-00357 DKW KJM; ORDER GRANTING PLAINTIFF
EEOC'S MOTION TO LIFT STAY




                                         2
